Citation Nr: 0607317	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  00-01 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for liver involvement 
due to service-connected sarcoidosis.  

2. Entitlement to an effective date prior to April 21, 2004, 
for the 40 percent rating for fibromyalgia.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active military service from March 1986 to 
December 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  

In March 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is 
part of the record now before the Board.

In August 2003, the Board remanded the claim for additional 
procedural and evidentiary development.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directives is required.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In December 2004, the veteran withdrew in writing the appeal 
of the claim for increase for fibromyalgia.  In December 
2005, the veteran through his representative withdrew in 
writing the appeal of the claims for increase for sarcoidosis 
and eczema.  38 C.F.R. § 20.204.  

The issue of an effective date prior to April 21, 2004, for 
the 40 percent rating for fibromyalgia is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

A granulomatous inflammation consistent with sarcoidosis is 
shown by liver biopsy. 




CONCLUSION OF LAW

Liver involvement is the result of service connected 
sarcoidosis.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In the August 2003 remand, the Board identified the lack of 
VCAA notice, and the Board directed the RO to ensure VCAA 
compliance.  In April 2004, the RO by letter provided the 
veteran VCAA notice.  The notice informed the veteran of the 
evidence needed to substantiate the claim for secondary 
service connection, namely, evidence of a current liver 
disability; and evidence of that a current liver disability 
is connected with his service-connected sarcoidosis.  The 
veteran was also informed that VA would obtain VA records, 
Social Security Administration records, and records from 
other Federal agencies, and that with his authorization VA 
would assist him in obtaining records not in the custody of a 
Federal agency.  In the December 2004 supplemental statement 
of the case, the RO notified the veteran of 38 C.F.R. § 3.159 
with the provision that the claimant provide any evidence in 
his possession that pertained to the claim.    

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However the action 
by RO cured the procedural defect because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim as he had the opportunity to submit 
additional argument and evidence, which he did, and to 
address the issue at a hearing, which he did too.  For these 
reasons, the veteran has not been prejudiced by timing of the 
VCAA notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO did obtain the veteran's 
service medical records, and VA and non-VA medical records 
identified by the veteran.  As the veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


Analysis 

Service medical records, including the report of separation 
examination, do not document a liver abnormality. 

After service, VA and non-VA medical records, dated between 
1992 and 2004, show that the veteran received ongoing 
treatment for sarcoidosis beginning in 1992.  In July 1992, 
the RO granted service connection for sarcoidosis.  In 1995 
and 1997, liver biopsies revealed non-caseating granulomas 
consistent with sarcoidosis.  

On VA examination report in March 2002, history included 
abnormal liver function test, but normal tests since 1997.  
The diagnoses included history of sarcoid of the liver, 
currently inactive.

Private medical records, dated in November 2003, disclose a 
history of sarcoidosis with liver involvement. 

On VA examination in April 2004, the impression was 
sarcoidosis with normal liver function tests.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). 

In 1995 and 1997, liver biopsies revealed non-caseating 
granulatomous inflammation consistent with sarcoidosis, 
evidencing liver involvement.  While the latest liver 
function test has been normal, the record clearly establishes 
liver involvement due to sarcoidosis.  Under Allen v. Brown, 
7 Vet. App. 439, 448 (1995), in interpreting the term 
"disability" for the purpose applying 38 C.F.R. § 3.310, 
the Court held that the term 'disability" as used in Chapter 
11 of Title 38 of the United States Code refers to impairment 
of earning capacity, and that such a definition mandates that 
any additional impairment of earning capacity resulting from 
an already service-connected disability, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service connected disability, 
should be service-connected. 

To the extent liver involvement is shown that is the result 
of service-connected sarcoidosis, service connection for 
liver involvement is established.  38 C.F.R. § 3.310. 


ORDER

Service connection for liver involvement due to service-
connected sarcoidosis is granted. 


REMAND

In a rating decision, dated in December 2004, the RO 
increased the rating for fibromyalgia to 40 percent rating, 
effective April 21, 2004.  In a statement, received in 
December 2004, the veteran expressed disagreement with the 
effective date of April 21, 2004.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with an RO decision and the RO has 
not issued a statement of the case, the Board should remand 
the issue to the RO.  Accordingly, the effective date claim 
is REMANDED for the following action:

Furnish the veteran a statement of the 
case on the claim for an effective date 
earlier than April 21, 2004, for the 40 
percent rating for fibromyalgia.  
Inform the veteran that in order to 
perfect an appeal of the issue, he must 
timely file a substantive appeal. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


